DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 5 are objected to because of the following informalities: the claims depend from canceled claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGill (US PGPub 2006/0039235, hereinafter McGill).
Regarding claim 21, McGill discloses a blending system comprising:

a blade base (blending element 14) comprising blades capable of blending foodstuff;
a container (holder 22) operatively coupled to the blade base (see figures 3 and 4), the container having a closed end; and
a removable inner liner (container 10) selectively positionable in the container (see figures 1 and 2), the removable liner containing the foodstuff to be blended therein (paragraph 0001, “food product within a container”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, 10, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McGill (US PGPub 2006/0039235, hereinafter McGill) in view of Hyp (US PGPub 2015/0250360, hereinafter Hyp).
Regarding claim 1, McGill discloses a blending container for mixing a product with a blender base (figure 1, housing 23 and motor 33), the blending container comprising:
a removable inner liner (container 10) for containing a product to be mixed therein; and
an outer sleeve (container holder 22) for receiving the inner liner therein, wherein the outer sleeve comprises a closed end (see figure 1).
McGill is silent to the outer sleeve including an interlock tab and the base including a recess as recited.  Hyp teaches a blending container including an outer sleeve (figure 1, jar 10) having an interlock feature comprising at least one interlock tab (tabs 14) wherein the interlock feature aligns with the at least one recess (figure 3, slots 30) of a blender base (base 18) for toggled control of a blender motor (paragraph 0026).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of McGill with the tabs of Hyp for the purpose of simplifying activation of the blender such that it can be performed by seating the container in the base.
Regarding claim 2, McGill discloses the inner liner being made from a disposable material (paragraphs 0003 and 0073).
Regarding claim 7, McGill discloses the inner liner (figure 1, container 10) includes a rim (lip 13) that defines an opening and operatively abutting against a blade base (see figure 4).
Regarding claim 8, McGill discloses the rim (figure 1, lip 13) being configured to abut against an open top end of the blade base (see figure 4).
Regarding claims 10 and 11, McGill discloses that different sized liners can be used with the invention, and that holders could be provided that are configured to hold different sized liners (paragraph 0052).  Although McGill does not explicitly disclose the sizes recited, all of the sized recited are well-known beverage serving sizes, and thus providing those particular sizes would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.  Additionally, it has been held that, where the only difference between the prior art and the claims is the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, further indicating obviousness of the recited sizes.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 18, McGill discloses a method of mixing a product within a container, the steps comprising:
inserting an inner liner (figure 1, container 10) into an outer sleeve having a closed end (holder 22);
inserting foodstuff to be blended into the inner liner (paragraph 0001, “food product within a container”);

attaching the blade base and outer sleeve to a blender base for selectively blending the foodstuff therein (see figure 4).
McGill is silent to activating a motor as recited.  Hyp teaches a method of mixing in a blending container including an outer sleeve (figure 1, jar 10) having at least one interlock tab (tabs 14) wherein the motor within the blender base is activated (paragraph 0026) upon engaging the interlock tab with at least one recess (figure 3, slots 30) of a blender base (base 18).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of McGill with the tabs of Hyp for the purpose of simplifying activation of the blender such that it can be performed by seating the container in the base.
Regarding claims 19 and 20, McGill discloses that the inner liner (container 10) is disposable (paragraphs 0003 and 0073), which would indicate that it is intended to be removed and replaced as recited.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McGill (US PGPub 2006/0039235, hereinafter McGill) in view of Hyp (US PGPub 2015/0250360, hereinafter Hyp), as applied to claim 1 above, and further in view of Essen (US 4655373, hereinafter Essen).
Regarding claims 4 and 5, McGill is silent to the inner surface of the outer sleeve comprising an annular shoulder as recited.  Essen teaches a container having an inner liner (figure 11, liner 120) and an outer sleeve (cup portion 102) wherein the outer sleeve comprises an annular shoulder (annular shoulder 110) wherein the inner liner In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McGill (US PGPub 2006/0039235, hereinafter McGill) in view of Hyp (US PGPub 2015/0250360, hereinafter Hyp), as applied to claim 1 above, and further in view of Boozer et al. (US PGPub 2015/0258514, hereinafter Boozer).
Regarding claim 9, McGill in view of Hyp is silent to a reed switch a recited.  Boozer teaches a blending container including a reed switch in proximity to the at least one recessed portion of the blender base, wherein when the at least one interlock tab is engaged with the least one recessed portion of the blender base, a blender motor is engaged (paragraph 0090).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the combination of McGill and Hyp with the reed switch of Boozer for the purpose of simplifying activation of the blender such that it can be performed by seating the container in the base.  Further, the simple substitution of one known activation feature for another (in this case, reed switch for mechanical switches) would have provided only the expected result of connecting parts of the apparatus, as evidenced by the cited references.
Claims 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McGill (US PGPub 2006/0039235, hereinafter McGill) in view of Boozer et al. (US PGPub 2015/0258514, hereinafter Boozer) and Newman et al. (US 7530510, hereinafter Newman).
Regarding claim 12, McGill discloses a blending system for retaining foodstuff to be blended by a blender, comprising:
a blender base (figure 1, housing 23) comprising a motor (motor 33);
a blade base (blending element 14);
a container operatively coupled to the blade base (see figures 3 and 4), the container comprising:
an outer sleeve (holder 22) having an inner surface and a closed end; and
an inner liner (container 10) having a wall that extends from a perimeter of a bottom, the wall defines a cavity to retain the foodstuff to be blended,
wherein at least a portion of the wall of the inner liner frictionally engages against a portion of the inner surface of the outer sleeve (holder 22 and container 10 can be seen to be touching in figure 2, thus some friction must exist between them).
McGill is silent to the outer sleeve including an interlock tab as recited.  Boozer teaches a blending container including an outer sleeve (figure 1) having at least one interlock tab housing a magnet extending therefrom (paragraph 0090).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of McGill with the magnet of Boozer for the purpose of simplifying activation of the blender such that it can be performed by seating the container in the base.  Further, the simple substitution of one known 
McGill is silent to a first and second liner having different volumetric sizes as recited.  Newman teaches a blending container including a first and second inner liner (figure 2, interchangeable containers 40 and 42) and an outer sleeve (outer container 16) wherein the first and second inner liner have different volumetric sizes (figures 2 and 4; column 8, lines 59-66).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of McGill with the multiple liners having different volumes of Newman for the purpose of blending and storing different mixtures. 
Regarding claim 13, McGill discloses the inner liner and the outer sleeve not being coupled through other mechanisms (figures 1-4, no additional mechanisms can be seen between the structures coupling them).
Regarding claim 14, McGill discloses the inner liner comprising a disposable material (paragraph 0073).  Although McGill does not explicitly indicate that the holder is made of a different material, it can be seen that the holder 22 in figures 1-4 is made of a different material from the container 10, and it is clear that the holder is intended to be reused because the cup is removed therefrom (paragraph 0073).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Sinclair & Carroll Co., Inc. v. Interchemical Corp.
Regarding claim 17, McGill discloses the inner liner comprising a release mechanism that includes a handle or a tab attached to the inner liner (figure 1, lip 13).  The lip can be seen to extend beyond the holder 22 and would clearly be capable of being grasped by a user, and is thus considered a handle or a tab as recited.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McGill (US PGPub 2006/0039235, hereinafter McGill) in view of Boozer et al. (US PGPub 2015/0258514, hereinafter Boozer) and Newman et al. (US 7530510, hereinafter Newman), as applied to claim 12 above, and further in view of Drees (US PGPub 2016/0129409, hereinafter Drees).
Regarding claim 15, McGill is silent to the threaded engagement as recited.  Drees teaches a blender assembly (title) having an inner liner (liner 302) and an outer sleeve (shell 316) that are operatively threadedly engaged (paragraph 0017).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of McGill with the threaded engagement of Drees because the substitution of one known engagement structure for another would have provided only the predictable result of engaging the liner and sleeve.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McGill (US PGPub 2006/0039235, hereinafter McGill) in view of Boozer et al. (US PGPub 2015/0258514, hereinafter Boozer) and Newman et al. (US 7530510, hereinafter Newman), as applied to claim 12 above, and further in view of Hyp (US PGPub 2015/0250360, hereinafter Hyp).
Regarding claim 16, McGill is silent to the recess on the blender base.  Hyp teaches a blending container including an outer sleeve (figure 1, jar 10) having at least one interlock tab (tabs 14) configured to engage at least one recessed portion (figure 3, slots 30) of a blender base (base 18) for toggled control of a blender motor (paragraph 0026).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the combination of McGill and Boozer with the recess of Hyp for the purpose of simplifying activation of the blender such that it can be performed by seating the container in the base.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, 18, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARC C HOWELL/Primary Examiner, Art Unit 1774